Citation Nr: 1111355	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-36 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ankle disorder.

2.  Entitlement to service connection for left knee disorder.

3.  Entitlement to initial compensable rating for nerve root irritation of the right lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from August 1989 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied the issues currently on appeal.  The Veteran did not request a hearing before the Board.  

In December 2009, the Board issued a letter to the Veteran, informing him that he had 90 days to submit additional evidence for the Board to review.  During the ensuing 90-day period, in March 2010, the Veteran submitted additional evidence, specifically private treatment records, for the Board to review.  

The issues of service connection for a left knee disorder and a left ankle disorder are discussed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the entire initial rating period under appeal, the Veteran's nerve root irritation of the right lower extremity has been manifested by symptoms analogous to mild incomplete paralysis of the sciatic nerve.

2.  For the entire initial rating period under appeal, the Veteran's nerve root irritation of the right lower extremity has not been manifested by symptoms analogous to moderate incomplete paralysis of the sciatic nerve.



CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no greater than 10 percent, for nerve root irritation of the right lower extremity have been met for the entire initial rating period.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, a VCAA notice letter sent in March 2008 substantially satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and information regarding disability rates and effective dates required by Dingess. 

In Vazquez-Flores v. Peake, 22 Vet. App. 137 (2008), the Court held that more specific notice was necessary for an increased rating claim, to include providing the applicable rating criteria.  Because the appeal for an initial compensable rating for the Veteran's nerve root disorder of the right lower extremity is a downstream issue from that of service connection, Vasquez notice was not required when the RO developed this claim.  See VAOPGCPREC 8-2003; Dingess v. Nicholson, 19 Vet. App. at 491.  Moreover, Vazquez-Flores was recently overruled in part, eliminating the requirement that such notice must include information about the diagnostic code under which a disability is rated, and notice about the impact of the disability on daily life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service and VA treatment records to assist the Veteran with the claim.  In June 2008, the RO provided the Veteran with a VA medical examination to determine the extent of his claimed disorder.  As the examination report was written after interviews with the Veteran and a review of the claims file, and contained specific findings indicating the nature of the Veteran's disability, the examination is adequate for rating purposes, and there is no duty to provide an additional examination or medical opinion for this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has fulfilled its duty to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Initial Rating for Nerve Root Irritation of the Right Lower Extremity

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

After a review of the evidence, the Board finds that, for the entire initial rating period, the Veteran's service-connected nerve root irritation of the right lower extremity was manifested by symptomatology more nearly approximating the criteria for a 10 percent rating under Diagnostic Code 8520.  38 C.F.R. § 4.124a.

Regarding his neurologic manifestations, because there is no diagnostic code specifically designed for radiculopathy related disorders, it may be rated by analogy to Diagnostic Code 8520, disease of the sciatic nerve.  Under Diagnostic Code 8520, a 10 percent rating is for mild incomplete paralysis; a 20 percent rating is for moderate incomplete paralysis; a 40 percent rating is for moderately severe incomplete paralysis; a 60 percent rating is for severe incomplete paralysis with marked muscular atrophy; and a 80 percent rating is for complete paralysis where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a.  

Having reviewed the evidence of record, the Board finds that, for the entire initial rating period, the Veteran's symptoms been analogous to mild incomplete paralysis of the sciatic nerve.  In a June 2008 VA medical examination report, the Veteran reported experiencing episodes of radiating pain to the right lower extremity.  He indicated that, with prolonged standing, he would experience intermittent numbness in the right anterolateral thigh as well as pain radiating down the right leg to the midcalf.  He reported that the pain would worsen with any kind of awkward movement.  He reported that he walked unaided, without the use of a cane, crutches, or walker.  He recalled that, over the past six months, he had missed 16 days of work due to numbness in his entire right leg.  He reported that these episodes of numbness would occur if he sat for 30 minutes.  He stated that he could prevent the numbness from occurring by getting up every 15 minutes.  He indicated that he could no longer go to a movie without frequently changing positions and getting up to move around due to back and leg pain.  He also could no longer perform yard work, an activity that he had enjoyed previously.  He denied having any incapacitating events during the past year.  He indicated that he had put himself on increased rest during the past year, but had not been told to do so by a physician.  

Upon neurovascular examination in June 2008, the VA examiner noted that the Veteran had intact sensation to light touch temperature and vibration.  The deep tendon reflexes of the lower extremities were normal (2+).  The motor strength of the bilateral lower extremities was full (5/5).  There was no muscle atrophy.  The Veteran was able to walk on both the toes and heels.  After examination, to include a review of a September 2006 MRI report of the lower back, the examiner diagnosed, in part, intermittent lower extremity nerve root irritation of the right lower extremity.  

The Board notes that the June 2008 VA neurovascular testing was essentially normal, indicating that the Veteran's right leg was asymptomatic at the time of testing.  The Veteran is competent to testify as to observable symptoms, such as right leg pain and numbness.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge).  Considering the Veteran's credible reports of right leg pain and intermittent numbness, the Board finds that, throughout the entire rating period on appeal, the Veteran's right leg symptomatology most nearly approximates the criteria for a 10 percent rating under Diagnostic Code 8520, specifically mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a. 

The Board also finds that the Veteran symptoms do not more nearly approximate the criteria required for a 20 percent rating under Diagnostic Code 8520 for any period.  At no time does the evidence show symptoms or impairment that more nearly approximate moderate incomplete paralysis of the sciatic nerve.  The Board again notes that the Veteran states that he has difficulty with pain in numbness in the right leg.  The Veteran testified that he had missed 16 days of work due to his leg numbness.  In an October 2009 statement, the Veteran reported that his right leg would fall asleep if he were to sit or stand in the same position for five to 10 minutes.  The Veteran stated that, due to his leg difficulties, his entire life had changed, but did not add any details as to how it had changed or indicate how it, by itself, affected his life apart from his service-connected back disability.  

As noted above, at the time of the June 2008 VA medical examination report, the Veteran's right leg was asymptomatic.  In diagnosing the Veteran's disorder, the June 2008 VA examiner indicated that the Veteran experienced only intermittent periods of leg pain and numbness.  As the Veteran's right leg symptoms are intermittent in nature, the Board finds that, for the entire initial rating period on appeal, the symptoms do not more nearly approximate the criteria required for a 20 percent rating, specifically symptomatology analogous to moderate incomplete paralysis of the sciatic nerve under Diagnostic Code 8520.  38 C.F.R. § 4.124a.  

Extraschedular Consideration

The Board also has considered whether referral is warranted for extraschedular adjudication.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular criteria for the rating of nerve root irritation of the right lower extremity inadequate.  The rating assigned under Diagnostic Code 8520 for this disorder is based on the average impairment of earning capacity resulting from a disorder which most closely resembles the Veteran's disorder under appeal, specifically, a nerve root irritation of the right lower extremity.  The schedular rating criteria in this case contemplate symptomatology found within the record of evidence in this Veteran's case, specifically mild incomplete paralysis of the sciatic nerve resulting in pain and numbness of the right lower extremity.  The schedular rating criteria also contemplate additional symptomatology, such as moderate incomplete paralysis of the right lower extremity.  See 38 C.F.R. § 4.124a.

In short, the record does not indicate that the service-connected nerve root irritation of the right lower extremity causes impairment over and above that which is contemplated in the respectively assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

For the entire initial rating period, an initial disability rating of 10 percent for nerve root irritation of the right lower extremity, but no greater than 10 percent, is granted.


REMAND

The Board finds that additional development is warranted to address the merits of the claims for service connection for a left knee disorder and a left ankle disorder.  38 C.F.R. § 19.9 (2010).  

Regarding the left ankle, service treatment records indicate that during service the Veteran was treated for a twisted left ankle resulting in a peroneal tendon sprain in August 1995.  In September 1995, a service examiner noted that the Veteran's left ankle sprain was healing.  In an April 1996 service treatment record, a service examiner diagnosed an additional left ankle sprain.  

Regarding the left knee, in a December 1997 service treatment record, a service examiner as a purported diagnosis left knee pain and possible meniscal pain.  

Although the Veteran sought treatment for both left ankle and left knee disorders during service, in a February 1999 service discharge medical examination report, a service examiner noted that the Veteran's lower extremities were normal.  In a contemporaneous report of medical assessment, the Veteran denied having any questions or concerns about any current disorder except a low back injury.  

During the pendency of this appeal, the Veteran was not provided with a VA examination to determine the nature and etiology of his respective left knee and left ankle disorders.  In the September 2008 rating decision from which this appeal arises, the RO denied both of the service connection claims.  Having reviewed the evidence then of record, the RO found that the Veteran did not have either a currently diagnosed left ankle or left knee disability and, therefore, his claim had to be denied.  

On the question of current left knee disability, in a March 2008 private treatment record, a private examiner found that the ligaments of the Veteran's left knee were lax and tender to examination.  In a September 2009 MRI of the left knee, a private examiner noted a very small joint effusion in the left knee.  

Regarding the question of current left ankle disability, in a December 2009 private treatment record, a private examiner diagnosed chronic instability of the left ankle.  Although the private examiner stated that this disorder was related to the Veteran's service, the Board notes that the private examiner did not have access to the Veteran's claims file.  In the December 2009 private treatment record, the private examiner stated that the Veteran injured his ankle in 1990 near the end of the Gulf War.  The Board notes that the first record indicating a left ankle sprain is dated 1995.  In addition, the private examiner, not having access to the file, did not reconcile his opinion with the February 1999 service discharge medical examination report indicating normal lower extremities at discharge.  

The Board finds that a VA examination based on a complete and accurate review of the Veteran's medical history is necessary to determine the nature and etiology of any left knee or left ankle disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and 
(4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the requirement that there be some indication that the disability or symptoms may be associated with service or with another service-connected disability, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The record of evidence currently shows that the Veteran experienced left knee and left ankle disorders during service.  The record includes current findings of joint effusion of the left knee and chronic instability of the left ankle.  Also, the Veteran has asserted that his current left ankle and left knee disorders are related to his ankle and knee disorders reported in service.  As the Veteran has not been provided with a VA examination regarding either his left knee or his left ankle, the Board finds that the Veteran should be scheduled for a VA examination with nexus opinion to determine whether he has a diagnosed disability of the left knee or ankle and, if so, whether the diagnosed disability is related to left knee symptoms or left ankle injury service.  

Accordingly, the issues of service connection for left knee disorder and left ankle disorder are REMANDED for the following action:

1.  The AMC/RO should request the Veteran to identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided health care for his left knee and left ankle disorders since February 2010, the date of the last treatment record included in the claims file.  If the Veteran returns the necessary releases within a reasonable period, the AMC/RO should attempt to obtain copies of pertinent treatment records identified.

2.  The AMC/RO should schedule the Veteran for a VA medical examination for the purpose of determining the nature and etiology of any current left knee or left ankle disorder.  All indicated tests and studies should be performed. In conjunction with the examination, the relevant evidence from the claims folder should be made available to the examiner.

Following a review of the relevant history, complaints, and medical evidence, to include the service treatment records, and any necessary examination and testing, the VA examiner is asked to offer the following opinions:

a.  Is it as least as likely as not (50 percent or greater degree of probability) that any left knee disorder began during service or is otherwise etiologically linked to any in-service event?  Please discuss the December 1997 service treatment record entry assessing left knee pain and possible meniscal pain.

b.  Is it as least as likely as not (50 percent or greater degree of probability) that any left ankle disorder began during service or is otherwise etiologically linked to any in-service event, including twisted left ankle with peroneal sprain in service in August 1995?

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

3.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claims.  If the benefits sought remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


